Citation Nr: 0503339	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-14 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated 40 percent disabling.  

2.  Entitlement to a rating higher than 30 percent for an 
affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from October 1976 until 
retiring in June 1995.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) - which denied a claim for a rating higher than 40 
percent for a low back disorder, but increased the rating for 
an affective disorder from 10 to 30 percent.  The veteran's 
appeal is not only to increase the rating for his low back 
disorder, but also for an even higher rating for his 
affective disorder.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a veteran is presumed to be seeking the highest possible 
schedular rating for a disability unless he indicates 
otherwise).

The claim for a higher rating for the low back disorder - 
for the period commencing on September 23, 2002 - must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning this aspect of this claim.  
The Board, however, will decide whether he is entitled to a 
higher rating for his low back disorder for the immediately 
preceding period (from December 13, 2001), as well as whether 
he is entitled to a rating higher than 30 percent for his 
affective disorder.

FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  Prior to September 23, 2002, as a result of his low back 
disability, the veteran experienced severe limitation of 
motion, painful motion, and S1 radiculopathy on the left 
side; he did not have ankylosis or pronounced disc disease.

3.  The veteran's affective disorder causes depression, 
insomnia, and mild to moderate occupational impairment.

CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria are not met for 
an evaluation higher than 40 percent for the low back 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria are met for a 50 percent rating, but no higher, 
for his affective disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9211 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished in this case as a development letter 
was mailed to the veteran in April 2002, prior to the July 
2002 rating decision being appealed.  Later in April 2002, 
the veteran responded that he did not have any other evidence 
that would substantiate his claims.  

Regarding the VA's duty to assist the veteran with his 
claims, the Board concludes that the discussions in the July 
2002 rating decision appealed, the May 2003 statement of the 
case (SOC), and several letters over the years - besides the 
April 2002 letter already mentioned, informed the veteran of 
the information and evidence needed to substantiate his 
claims, whose specific responsibility - his or VA's, it was 
for obtaining the supporting evidence, what evidence had been 
received, and indicated he should submit all relevant 
evidence in his possession.  When considered collectively, 
the RO's decisions, SOC, and various letters informed him of:  
why the evidence on file was insufficient to support his 
position that his conditions are worse than currently rated; 
what evidence the record revealed; what VA was doing to 
develop the claims; and what information and evidence was 
needed to substantiate his claims.  The April 2002 VCAA 
letter, especially, specifically informed him of what he 
should do in support of his claims, including perhaps having 
a hearing, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  So he was, in essence, 
informed to submit everything relevant he had regarding his 
claims.  

The RO also obtained records from the service department and 
VA and private medical facilities.  The veteran also was 
provided several VA examinations.  There is no evidence 
missing from the record that must be part of the record for 
him to prevail on the claims.  VAOPGCPREC 7-2004.

The content of the VCAA notices, therefore, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

II.  Increased Rating Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition 
is encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.  

When, as here, the appeal does not involve the propriety of 
the ratings initially assigned just after establishing 
entitlement to service connection for the conditions at 
issue, the current level of functional impairment is the most 
important consideration since the veteran is requesting 
higher ratings for already established service-connected 
disabilities.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Compare and contrast with Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

A.  Lumbosacral Strain with Loss of Motion Prior to 
September 23, 2002

A VA spine examination was conducted in August 1995.  The 
veteran complained of low back pain without precipitating 
injury.  He denied any history of radiation into the 
extremities, or bowel or bladder dysfunction.  The diagnosis 
was mechanical lower back pain.  A neurological examination 
was also conducted.  The motor system, sensory system, and 
deep tendon reflexes were normal.  The diagnosis was normal 
neurological examination.  

From 1997 to 2002, the veteran underwent treatment for back 
strain and mild spondylosis at a VA facility.  

A VA lumbar x-ray dated in December 1997 noted lower lumbar 
degenerative changes and a limbic vertebra at the L5 level.  

A VA joints examination was conducted in January 1998.  The 
range of motion of the lumbar spine was 60 degrees flexion, 
10 degrees extension, and 15 degrees lateral bending 
bilaterally.  Motor strength of the lower extremities was 
5/5.  The motor system, sensory system, and deep tendon 
reflexes were normal.  The diagnosis was low back with 
degenerative joint disease.  

A magnetic resonance imaging (MRI) of the lumbar spine was 
conducted in April 1999.  Degenerative disc disease, mild 
disc bulging, and slight neuroforaminal encroachment were 
noted.  



A VA examination was conducted in August 1999.  The veteran 
complained of severe back pain with some radiation down his 
left leg.  He stated that an MRI and x-ray study was 
conducted in April 1999, and that a ruptured disc was 
diagnosed.  The range of motion of the lumbar spine was 30 
degrees flexion, 20 degrees extension, and 30 degrees lateral 
bending bilaterally.  The diagnosis was history of ruptured 
disc at L4-L5.  

A VA neurological note dated in March 2000 reveals that the 
veteran complained of an exacerbation of low back pain.  
Straight leg raising was positive on the left at 40 degrees 
with worsening of the pain on dorsiflexion of the foot.  The 
remainder of the neurological examination was normal.  The 
assessment was S1 radiculopathy on the left side.  The 
examiner noted that the MRI showed significant disc changes, 
but there was no definite disc protrusion that would indicate 
the need for surgery.  

In December 2001, the veteran requested a rating higher than 
40 percent for his low back disability.  

A May 2002 neurological note revealed a diagnosis of 
degenerative joint disease of the lumbosacral spine.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board notes, however, that the DeLuca standards do not 
apply when a veteran is at the maximum for limitation of 
motion.  Johnston, 10 Vet. App. at 85.

The veteran was receiving the maximum evaluation available 
under either Diagnostic Code 5292 or 5295, which was 40 
percent.  The diagnostic code specifically concerning 
limitation of lumbar spine motion prior to 
September 26, 2003, was Diagnostic Code 5292.  Under this 
code, a maximum 40 percent rating was warranted for severe 
limitation motion of the lumbar spine.  Diagnostic Code 5295 
provides a maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The veteran cannot receive separate ratings under Diagnostic 
Codes 5292, 5293 (for intervertebral disc syndrome (IVDS)) 
and 5295 for the period prior to September 26, 2003, because 
this would compensate him twice for the very same symptoms.  
And this is in violation of VA's anti-pyramiding regulation.  
See 38 C.F.R. § 4.14; see also VAOPGCPREC 36-97 (1997) 
(holding that Diagnostic Codes 5292 and 5293 both contemplate 
limitation of motion).  The rule against pyramiding precludes 
the use of multiple diagnostic codes to evaluate the same 
manifestations of disability.  Id.; see, too, Esteban v. 
Brown, 6 Vet. App. 259 (1995).  Rather, the diagnostic code 
is applied that best reflects the overall disability picture 
shown for the specific anatomical part involved.



With respect to Diagnostic Codes 5286 and 5289, ankylosis is 
the immobility and consolidation of a joint.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  An evaluation in excess 
of 40 percent for the veteran's disability is not warranted 
under these codes because his service-connected disability 
has not been shown to result in ankylosis.

The Board has considered the evidence of painful motion and 
functional impairment of the lumbar spine.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca.  But, as mentioned, the veteran is 
currently at the maximum evaluation for lumbosacral strain 
with loss of motion under Diagnostic Codes 5292 and 5295 
and, even with painful motion and functional impairment, a 
higher evaluation is not available.  See Johnston, 10 Vet. 
App. 80 (1997).

The current 40 percent rating also exceeds the maximum 
possible evaluation under DC 5003, even acknowledging the 
veteran had degenerative joint disease (DJD, i.e., arthritis) 
in his low back prior to September 23, 2002.

And while the veteran also had disc disease (i.e., IVDS) 
during this relevant time period at issue, it was - at most 
- "severe", as opposed to "pronounced."  Severe IVDS is 
rated as 40-percent disabling under the former DC 5293, 
whereas pronounced IVDS warrants a higher 60-percent rating.  
Pronounced IVDS requires persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

In comparison, severe IVDS, while significant in its own 
right, is a bit less disabling, yet nonetheless contemplates 
the veteran will experience recurring attacks with only 
intermittent relief.

The various records of the veteran's treatment and evaluation 
prior to September 23, 2002, show that he initially did not 
have any neurological impairment whatsoever, so obviously not 
sufficient to meet the requirements for a 60-percent rating.  
And even once he began to have sciatic neuropathy 
(radiculopathy), the evaluating physicians used terms such as 
"mild" and "slight" in assessing the extent of his actual 
functional impairment attributable to this.  See, e.g., the 
results of his MRI in April 1999.  These descriptive terms, 
while not altogether dispositive of the claim for a higher 
rating, are nonetheless probative evidence against it.  
See 38 C.F.R. § 4.2.  And as indicated by the VA neurologist 
who examined the veteran in March 2000, although the April 
1999 MRI had shown "significant" disc changes, there still 
was no evidence of definite disc protrusion indicating 
the need for surgery.  So in this Board's best estimation 
according to DC 5293, this is severe, and not pronounced, 
IVDS - thereby warranting, at most, a 40 percent rating, 
which, again, is what the veteran already has.

Without ankylosis of the lumbar spine or pronounced IVDS, 
there simply is no basis for assigning a rating higher than 
40 percent prior to September 23, 2002.  The Board has 
considered all potentially applicable diagnostic codes, as 
discussed above.

The veteran does not meet the criteria for an increased 
rating in excess of 40 percent for his lumbosacral strain 
with loss of motion prior to September 23, 2002.  
In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.

B.  Affective Disorder 

A VA progress note dated in January 1999 indicates the 
veteran was diagnosed with depression secondary to chronic 
pain.  He was prescribed antidepressant medication.  

In August 1999, the veteran requested service connection for 
a psychiatric disorder as secondary to chronic pain from his 
service-connected lumbosacral strain with loss of motion.  



A VA mental disorders examination was conducted in January 
2000.  The veteran stated that he was depressed mostly over 
his chronic pain from his service-connected low back 
disability.  He was taking antidepressant medications 
prescribed by his general physician for the past eight 
months.  Examination noted that he stated that he was 
moderately depressed.  He was not suicidal.  He denied 
hallucinations or delusions.  He was oriented to time, place 
and person.  The Axis I diagnosis was chronic back problems, 
and affective disorder associated with medical problem of 
chronic back problems.  The Axis II diagnosis was none.  
The Axis III diagnosis was chronic low back pain.  The Axis 
IV psychosocial stressor was chronic low back pain.  The Axis 
V Global Assessment of Functioning (GAF) score was 60.  The 
examiner stated that the veteran's mood was getting worse, 
especially over the last several months.  He continued to 
work a full time job and run a family.  However, certain 
tasks were becoming difficult for him.  The examiner found 
that the veteran was mildly to moderately disabled from his 
psychiatric disorder.  

A February 2000 rating decision granted service connection 
for affective disorder, as secondary to the service-connected 
lumbosacral strain with loss of motion, and assigned a 10 
percent evaluation, effective from August 1999, the date the 
veteran filed his claim.  The RO notified the veteran of that 
decision and of his appellate rights in a letter sent later 
that month; however, he did not appeal the assignment of the 
10 percent rating.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).

In December 2001, the veteran requested an increased rating 
for his service-connected affective disorder.  He stated that 
his disability had increased in severity.  

A VA mental disorders examination was conducted in April 
2002.  The veteran reported that he was becoming increasingly 
frustrated because of the side effects of his medication and 
his pain.  Examination noted that his mood was dysphoric and 
affect was inappropriate.  His speech was normal.  His 
thought processes were logical and coherent.  There was no 
evidence of delusions, or suicidal or homicidal ideation.  
His memory was intact and he had fair insight into his 
condition.  

The Axis I diagnoses was depressive disorder, not otherwise 
specified, and history of alcohol abuse, in remission.  The 
Axis II diagnosis was deferred.  The Axis IV psychosocial 
stressors were social support difficulties and problems 
coping with physical and psychological problems.  The Axis V 
GAF was 58.

The examiner noted that the veteran's social adaptability and 
interactions with others appeared to be mildly to moderately 
impaired.  His ability to maintain employment, perform job 
duties in a reliable faithful and efficient manner appeared 
to be mildly to, at times, mildly to moderately impaired.  
The examiner estimated the veteran's level of disability to 
have been in the definite range.  

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, Diagnostic Codes 9211, 9434 (2004).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships. Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The veteran does not have most of the symptomatology that 
would support a rating higher than 30 percent.  For example, 
there is no indication of disturbance of his speech, true 
panic attacks or impairment of his memory, judgment, 
thinking, insight or difficulty in establishing 
relationships.  There also is no homicidal or suicidal 
ideation.

The veteran has, however, endorsed some insomnia and 
depression - primarily attributable to his low back 
disability.  In addition, he was given a GAF score of 58 by 
the examiner who conducted the April 2002 VA evaluation.  The 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (this is commonly 
referred to as DSM-IV); see also Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  According to DSM-IV, a GAF score 
ranging from 51 to 60 is indicative of only moderate symptoms 
(e.g., a flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or 
co-workers).  



The examiner who conducted the April 2002 VA evaluation 
specifically noted that the veteran's ability to maintain 
employment, perform job duties in a reliable faithful and 
efficient manner appeared to be mildly to, at times, mildly 
to moderately impaired.  Affording the veteran the benefit of 
the doubt, and considering that the examiner stated that, at 
times, the veteran had moderate occupational impairment, the 
Board finds that a higher, 50 percent, rating is warranted as 
- all things considered - he more nearly approximates the 
requirements for this evaluation.  38 C.F.R. § 3.102; 
Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); see also 38 C.F.R. § 4.7.

An even higher 70 percent rating, however, is not warranted 
because, as mentioned, there is no indication of suicidal 
ideation, obsessional rituals that interfere with routine 
activities; impaired speech; impaired impulse control; 
spatial disorientation; neglect of personal appearance or 
hygiene; and inability to establish or maintain effective 
relationships.


ORDER

The claim for a rating higher than 40 percent for the low 
back disability, prior to September 23, 2002, is denied.

A higher 50 percent rating is granted for the affective 
disorder, subject to the laws and regulations governing the 
payment of VA compensation.  




REMAND

The rating criteria in effect for evaluating disabilities 
under 38 C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") 
initially were revised effective September 23, 2002, then 
codified at 38 C.F.R. § 4.71a, DC 5293 (2003) ("the interim 
criteria").  They even more recently were revised effective 
September 26, 2003, at which time the diagnostic codes were 
renumbered, including the renumbering of DC 5293 to DC 5243.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 38 
C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").  The new 
criteria, for example, require reporting the veteran's lumbar 
motion in all 6 directions and commenting on the presence or 
absence of incapacitating episodes.  Therefore, he should be 
scheduled for another examination to obtain this important 
information.

Bare in mind, however, that the interim and new criteria - 
even if more favorable to the veteran's claim for a higher 
rating, only can be applied as of their respective effective 
dates.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Also see 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000).

The RO has never considered the veteran's low back disorder 
in light of the amended regulations.  This remand will afford 
the RO the opportunity to apply these new criteria, in the 
first instance, thereby avoiding any potential prejudice to 
the veteran that would result from initial application of 
these criteria by the Board.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993); O.G.C. Precedents 6-92 and 16-92, 57 
Fed.Reg. 49744 and 49747 (1992).

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
See, too, 38 U.S.C.A. § 5103A(d) (West 2002).

The examinations of record do not contain sufficient 
information to determine the severity of the veteran's low 
back disability according to the revised standards.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the veteran and 
request that he provide the complete 
names, addresses, and dates of any 
additional sources of treatment (VA, 
private or other) that he has received 
since service for his low back 
disability.  This is not meant to include 
treatment records already on file.  And 
after obtaining any necessary 
authorization, the RO should contact the 
sources identified and obtain copies of 
the records in their possession in 
accordance with 38 C.F.R. § 3.159.

2.  Following the receipt of any 
additional records, the veteran should be 
afforded another VA examination to 
determine the current severity of his low 
back disability.  In addition to 
addressing the range of motion of the 
lumbar spine, the examiner is requested 
to specifically address the extent, if 
any, of functional loss of use of the 
lumbar spine due to pain/painful motion, 
weakness or premature fatigability, 
incoordination, limited or excess 
movement, etc., including at times when 
the veteran's symptoms are most prevalent 
- such as during flare-ups or prolonged 
use.  And if possible, these findings 
should be portrayed in terms of degrees 
of additional loss of motion.

The examining physician also should 
report the number of incapacitating 
episodes the veteran has experienced, and 
their duration, in the past 12 months.  
(Note:  an incapacitating episode is a 
period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by 
a physician and treatment by a 
physician).

As well, the examining physician should 
arrange for any tests or studies deemed 
appropriate to determine the presence of 
any sciatic neuropathy associated an 
intervertebral disc condition at issue.  
The examiner must comment on the degree 
of attacks (moderate or severe), if they 
are recurrent, and if there is 
intermittent relief.  If the veteran does 
not have attacks, then this finding 
should be stated in the report.  If there 
is evidence of complete or incomplete 
paralysis of a particular nerve, then 
this too should be noted.  The overall 
degree of neurological impairment due to 
any intervertebral disc condition found 
should be characterized in terms of 
either mild, moderate, severe, or 
pronounced.

The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for a 
review of the veteran's pertinent medical 
history.

3.  Then readjudicate the claim for an 
increased rating for the low back 
disability as of September 23, 2002, 
under both the old and new criteria for 
spinal disabilities in light of the 
additional evidence obtained.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


